Pfeifer, J.,
dissenting.
{¶ 31} This court held in Clark v. Southview Hosp. & Family Health Ctr. (1994), 68 Ohio St.3d 435, 444-445, 628 N.E.2d 46, that “[a] hospital may be held liable under the doctrine of agency by estoppel for the negligence of independent medical practitioners practicing in the hospital if it holds itself out to the public as a provider of medical services and in the absence of notice or knowledge to the contrary, the patient looks to the hospital, as opposed to the individual practitioner, to provide competent medical care.”
{¶ 32} The success or failure of such a cause of action is dependent on the negligence of the medical provider at issue, but is not dependent on whether the provider is a part of the lawsuit. Indeed, in Clark, the negligent doctor and his practice group were not parties to that case at the time of that trial. Clark, 68 Ohio St.3d at 436, 628 N.E.2d 46. They had originally been named as defendants, *192but had settled their claims and had been dismissed from the case prior to trial. Thus, the majority’s citing of three appellate decisions, two of which are unreported, that stand for the proposition that a release of a primarily liable party also releases a secondarily liable party is less than convincing in this context.
{¶ 33} Even if those cases were persuasive, they address an issue not at play in this case. Clark did not settle her claims with Drs. Wall and Schlesinger; she neither sued them nor executed releases absolving them from liability. A plaintiff need not sue both the primarily and secondarily liable party in a case based on respondeat superior in order to recover:
{¶ 34} “For the wrong of a servant acting "within the scope of his authority, the plaintiff has a right of action against either the master or the servant, or against both, in separate actions, as a judgment against one is no bar to an action or judgment against the other until one judgment is satisfied.” Losito v. Kruse (1940), 136 Ohio St. 183, 16 O.O. 185, 24 N.E.2d 705.
{¶ 35} The idea that it is a plaintiff’s duty to include all potential parties in order to preserve the rights of a particular defendant is at odds with the Civil Rules. Civ.R. 14(A) allows a defendant himself to bring in other defendants:
{¶ 36} “At any time after commencement of the action a defending party, as a third-party plaintiff, may cause a summons and complaint to be served upon a person not a party to the action who is or may be liable to him for all or part of the plaintiffs claim against him.”
{¶ 37} Further, Clark’s failure to. sue the allegedly negligent doctors before the expiration of the statute of limitations did not destroy the hospital’s right of indemnity against them. An indemnity action by a secondarily liable party may be filed after the resolution of the plaintiffs case:
{¶ 38} ‘Where judgment in a tort action is had against a party only secondarily or vicariously liable for the violation of a common duty owed by two persons, upon the payment of such judgment and necessary expenses by such party, there arises an implied contract of indemnity in favor of the party secondarily liable against the person (or persons) primarily liable.” Maryland Cas. Co. v. Frederick Co. (1944), 142 Ohio St. 605, 27 O.O. 529, 53 N.E.2d 795, paragraph two of the syllabus.
{¶ 39} Thus, Patricia Clark did not need to sue Drs. Wall and Schlesinger in order to recover against the hospital. Clark sets forth the elements necessary for recovery under an agency-by-estoppel claim against a hospital: (1) negligence by a medical provider practicing in the hospital, (2) a hospital that holds itself out to the public as a provider of medical services, and (3) a patient who looks to the hospital, rather than to the practitioner, to provide competent medical care. *193{¶ 40} In modern medicine, a patient is a mouse in a maze. Upon reporting to the hospital, the patient is dropped into the labyrinth. There is one circuitous path to treatment — the path set out by the hospital. Along the path, a variety of things happen to the patient at the hands of well-meaning folks who are trying to make him well, but they have all different kinds of connections to the hospital.
Rourke & Blumenthal, L.L.P., and Michael J. Rourke, for appellee.
Bricker & Eckler, L.L.P., and Bobbie S. Sprader, for appellant.
Bricker & Eckler, L.L.P., Catherine M. Ballard, and Natalie C. Trishman, urging reversal for amicus curiae Ohio Hospital Association.
Tucker & Ellis, L.L.P., and Irene C. Keyse-Walker, urging reversal for amici curiae Ohio Association of Civil Trial Attorneys, Center for Health Affairs, and University Hospitals of Cleveland.
{¶ 41} Here, Patricia Clark went to the hospital on two separate occasions for x-rays. On both occasions, the hospital allegedly chose who would take her x-ray and who would read her x-ray.
{¶ 42} The Clark case concerned a trip to the emergency room, another instance in which a patient was relying on the institution, rather than any particular individual, to provide care. As the court wrote:
{¶ 43} “As an industry, hospitals spend enormous amounts of money advertising in an effort to compete with each other for the health care dollar, thereby inducing the public to rely on them in their time of medical need. The public, in looking to the hospital to provide such care, is unaware of and unconcerned with the technical complexities and nuances surrounding the contractual and employment arrangements between the hospital and the various medical personnel operating therein. Indeed, often the very nature of a medical emergency precludes choice. Public policy dictates that the public has every right to assume and expect that the hospital is the medical provider it purports to be.” 68 Ohio St.3d at 444, 628 N.E.2d 46.
{¶ 44} Clark does not, and should not, make hospitals liable for the negligence of every independent contractor. For instance, for nonemergency procedures, where a patient has chosen her own doctor to provide medical services within the hospital, Clark should not apply. However, when the hospital holds itself out as a provider of services as an institution, the patient acts on that representation, and the hospital directs the patient’s care, then the hospital is subject to liability.
{¶ 45} Patricia Clark should have been given the opportunity to prove her case at trial.
Resnick, J., concurs in the foregoing dissenting opinion.